t c summary opinion united_states tax_court eklmer p scheckel petitioner v commissioner of internal revenue respondent docket no 6405-00s filed date elmer p scheckel pro_se lisa k hartnett for respondent armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed ’ the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority ' unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for and the taxable years in issue and all rule references are to the tax_court rules_of_practice and procedure - - respondent determined deficiencies in petitioner’s income taxes and additions to tax for the years and in the amounts as follows additions to tax_year deficiency sec_6651 sec_6651 a sec_6654 a dollar_figure dollar_figure dollar_figure big_number dollar_figure dollar_figure ‘cannot be computed until the date of payment the issues for decision are as follows whether petitioner is liable for the deficiencies in income taxes and additions to tax as determined by respondent in the notice_of_deficiency we hold that he is whether petitioner is liable for a penalty under sec_6673 we hold that he is background none of the facts have been stipulated petitioner resided in the state of iowa at the time that his petition was filed with the court during and the taxable years in issue petitioner was employed by transco railroad products inc transco and received compensation in exchange for services rendered utilizing form_w-2 wage and tax statement transco reported compensation paid to petitioner for the years in issue as follows year amount dollar_figure big_number - during and petitioner maintained an account with maynard savings bank maynard utilizing form_1099 maynard reported the payment of interest to petitioner for the years in issue as follows year amount dollar_figure petitioner was unmarried throughout petitioner married in date and remained married for the balance of that year petitioner did not file a federal_income_tax return for either or petitioner had no prepayments of tax either through withholding or the making of estimated quarterly tax_payments during the course of the taxable_year for either or in or about date respondent prepared returns for petitioner for and pursuant to the authority granted respondent in sec_6020 on date respondent mailed a notice_of_deficiency to petitioner determining the deficiencies in income taxes and the additions to tax that are in issue herein see sec_6212 the deficiencies are based on respondent's determination that petitioner failed to report compensation from transco and interest from maynard in the amounts reported by the payors in computing the deficiencies respondent utilized the tax table pertaining to unmarried single individuals and allowed petitioner one personal_exemption and the applicable standard_deduction the additions to tax under sec_6651 are based on respondent's determination that petitioner's failure_to_file for and was not due to reasonable_cause the additions to tax under sec_6651 are based on respondent’s determination that petitioner’s failure to pay his tax_liability for and was not due to reasonable_cause finally the additions to tax under sec_6654 are based on respondent's determination that petitioner failed to pay the requisite amount of estimated_taxes for and on date petitioner timely filed a petition for redetermination see sec_6213 discussion at trial petitioner stated that he did not dispute any of the income amounts determined by respondent in the notice_of_deficiency rather petitioner took the position that the income items are irrelevant in addition petitioner alleged that the government has shown him nothing that connects me with indeed in the petition petitioner did not set forth any assignments of error nor any statements of fact see rule b any issue not raised in the assignments of error shall be deemed to be conceded see also rule b cf 117_f3d_785 5th cir white v commissioner tcmemo_1997_459 - the internal_revenue_code notwithstanding the court’s effort to explain pertinent provisions of the code specifically including sec_1 and petitioner persisted in advancing what may only be described as tax_protester arguments a petitioner’s income_tax liabilities sec_1 of the internal_revenue_code imposes a tax on the taxable_income of individuals sec_63 defines taxable_income as applicable to petitioner’s situation as gross_income less the standard_deduction and one personal_exemption sec_61 defines gross_income to mean all income from whatever source derived including compensation_for services and interest as detailed above petitioner received gross_income in the form of wages and interest_income for the years in issue in the following amounts compensation dollar_figure dollar_figure interest_income gross_income big_number big_number petitioner's taxable_income for the years in issue is as follows gross_income dollar_figure dollar_figure less personal_exemption --big_number --big_number standard_deduction -big_number --big_number taxable_income big_number big_number - - pursuant to section l c for and sec_1 for as well as the tax_tables mandated by sec_3 c petitioner’s tax_liabilities for the years in issue are as follows dollar_figure dollar_figure in view of the fact that petitioner did not file income_tax returns for the years in issue petitioner’s tax_liabilities for those years constitute deficiencies in income taxes see sec_6211 accordingly we hold that petitioner is liable for the deficiencies in income taxes as determined by respondent in the notice_of_deficiency b addition_to_tax for failure_to_file as applicable to petitioner sec_6012 a a requires that an income_tax return be filed by every individual who has gross_income equal to or greater than the sum of the standard_deduction and one personal_exemption for an individual who is a calendar-year taxpayer the return is due on or before the day of april following the close of the taxable_year because petitioner was married in see sec_7703 a respondent should have utilized the tax table applicable to married individuals filing separately and the standard_deduction applicable to that filing_status asa consequence respondent’s deficiency determination for was understated however respondent has not asserted any claim for an increased deficiency see sec_6214 accordingly we lack jurisdiction to redetermine the correct amount of the deficiency see id see sec_6072 a sec_6651 imposes an addition_to_tax for failure_to_file a timely return the addition_to_tax may be avoided if the failure_to_file is due to reasonable_cause and not due to willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence and was nonetheless unable to file a return within the prescribed time 469_us_241 sec_301_6651-1 proceed admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite in the present case petitioner failed to file income_tax returns for the years in issue petitioner’s professed belief that he is not a taxpayer within the scope of the internal_revenue_code does not as a matter of law constitute reasonable_cause for petitioner’s failure_to_file see 80_tc_1111 rejecting taxpayer’s claim that taxpayer is not a person liable for tax ebert v commissioner tcmemo_1991_629 rejecting taxpayer’s assertion that there is no section of the internal_revenue_code that makes taxpayer liable for the taxes claimed affd without published sec_6651 provides that in the case of any return made by the commissioner under sec_6020 such return shall be disregarded for purposes of determining the amount of the addition_to_tax under sec_6651 - - opinion 986_f2d_1427 cir in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6651 as determined by respondent in the notice_of_deficiency cc addition_to_tax for failure to pay as applicable to petitioner sec_6151 provides that a taxpayer who is required to file a return shall pay the tax_shown_on_the_return at the time fixed for filing the return determined without regard to any extension of time for filing the return as previously discussed for an individual who is a calendar-year taxpayer the return is due on or before the day of april following the close of the taxable_year sec_6651 imposes an addition_to_tax for failure to pay the amount shown as tax on a return on or before the date prescribed for payment of such tax the addition_to_tax may be avoided if the failure to pay is due to reasonable_cause and not due to willful neglect reasonable_cause contemplates that the taxpayer exercised ordinary business care and prudence in providing for payment of the taxpayer’s tax_liability and was nonetheless unable to pay the tax or would suffer an undue_hardship if the tax was paid within the prescribed time sec sec_6651 provides that the in the case of any return made by the commissioner under sec_6020 such return shall be treated as the return filed by the taxpayer for purposes of determining the amount of the addition_to_tax under sec_6651 a --- - c proced admin regs willful neglect means a conscious intentional failure or reckless indifference united_states v boyle supra pincite in the present case petitioner failed to pay his tax_liability for either or petitioner’s professed belief that he is not a taxpayer within the scope of the internal_revenue_code does not as a matter of law constitute reasonable_cause for petitioner’s failure to pay his tax_liabilities see rowlee v commissioner supra ebert v commissioner supra in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6651 as determined by respondent in the notice_of_deficiency d addition_to_tax for failure to pay estimated_tax sec_6654 imposes an addition_to_tax for failure to pay estimated_tax as applicable herein imposition of the addition is mandatory whenever prepayments of tax either through withholding or the making of estimated quarterly tax_payments do not equal the percentage of total liability required under the statute see sec_6654 99_tc_202 75_tc_1 thus in the present case we need not address any issue relating to reasonable_cause and lack of willful neglect -- - extenuating circumstances are simply irrelevant see 33_tc_1071 see also grosshandler v commissioner supra pincite in view of the foregoing we hold that petitioner is liable for the additions to tax under sec_6654 as determined by respondent in the notice_of_deficiency be penalty under sec_6673 at trial respondent orally moved for the imposition of a penalty against petitioner pursuant to sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the record in this case convinces us that petitioner was not interested in disputing the merits of either the deficiencies in income taxes or the additions to tax determined by respondent in the notice_of_deficiency see 791_f2d_68 7th cir rather the record demonstrates that petitioner regards this case as a vehicle to protest the tax laws of this country and espouse his own misguided views we should not be understood to imply that petitioner had reasonable_cause or that there were any extenuating circumstances relating to petitioner’s failure to pay estimated_tax coleman v commissioner supra petitioner's position at trial consisted solely of tax_protester rhetoric based on well-established law petitioner's position is frivolous and groundless see 737_f2d_1417 5th cir we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit we are also convinced that petitioner instituted and maintained this proceeding primarily if not exclusively for purposes of delay having to deal with this matter wasted the court's time as well as respondent's moreover taxpayers with genuine controversies may have been delayed at trial the court acquainted petitioner with the pertinent provisions of sec_6673 nevertheless petitioner persisted with his protest agenda in view of the foregoing we will grant respondent’s oral motion and require petitioner to pay a penalty to the united_states in the amount of dollar_figure pursuant to the provisions of sec_6673 see coleman v commissioner supra pincite crain v commissioner supra pincite8 conclusion reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing an order granting respondent’s oral motion and entering decision for respondent will be entered
